PER CURIAM.
Article I, Section 2 of the Rules of the Supreme Court of Florida Relating to Admissions to The Bar is hereby amended effective immediately to read as follows:
There is hereby created a Florida Board of Bar Examiners consisting of twelve members of The Florida Bar. The members now constituting said Board shall continue to hold office for the terms now appointed. Their successors shall continue to be selected and appointed in the manner now prescribed in Article Í of the Rules of the Supreme Court of Florida Relating to Admissions to the Bar, effective November 1, 1955. As *429terms expire all appointments shall be for five years, and any vacancy occurring during any term shall be filled by appointment. No person appointed by the Court as a result of a vacancy occurring during a term shall be appointed for less than five years, and the term of all such appointments shall be extended to October 31 of the last year of such term. Such members shall be members of The Florida Bar and shall possess the qualifications prescribed by the Code of Standards of Bar Examiners.
It is so ordered.
ADKINS, C. J., and ROBERTS, BOYD, OVERTON, ENGLAND, SUND-BERG and HATCHETT, JJ., concur.